AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                     UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                V.                                  (For Offenses Committed On or After November 1, 1987)
                    Damian Isaiah Velazquez
                             AKA                                       Case Number: 18-cr-04602-BGS
                    Damian Isaiah Velasquez
                                                                    Mayra L Garcia
                                                                    Defendant’s Attorney
REGISTRATION NO.                72385298
☐   _

The Defendant:

☒ pleaded guilty to count(s) ONE OF SECOND SUPERSEDING INFORMATION

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
18:3                              ACCESSORY AFTER THE FACT (MISDEMEANOR)                                               1



.                                 .


    The defendant is sentenced as provided in page 2 of this judgment.


☐ The defendant has been found not guilty on count(s)
☒ Count(s) UNDERLYING CHARGES                                 are   dismissed on the motion of the United States.

        Assessment : $10
☒       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.

☒ Fine waived                 ☐ Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                       December 13, 2018
                                                                    Date of Imposition of Sentence



                                                                    HON. BERNARD G. SKOMAL
                                                                    UNITED STATES MAGISTRATE JUDGE



                                                                                                             18-cr-04602-BGS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Damian Isaiah Velazquez                                                  Judgment - Page 2 of 2
CASE NUMBER:              18-cr-04602-BGS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHTY-EIGHT (88) DAYS




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   18-cr-04602-BGS
